

115 S1284 IS: Community Bank Relief Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1284IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Hatch (for himself, Mr. King, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo raise the consolidated assets threshold under the small bank holding company policy statement,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Bank Relief Act. 2.DefinitionsIn this Act—
 (1)the term bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841);
 (2)the term Board means the Board of Governors of the Federal Reserve System; and (3)the term savings and loan holding company has the meaning given the term in section 10(a) of the Home Owners' Loan Act (12 U.S.C. 1467a(a)).
			3.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors
 (a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall revise appendix C of part 225 of title 12, Code of Federal Regulations (commonly known as the Small Bank Holding Company and Savings and Loan Holding Company Policy Statement), to raise the consolidated asset threshold under that appendix from $1,000,000,000 (as adjusted by Public Law 113–250 (12 U.S.C. 5371 note)) to $5,000,000,000 for bank holding companies and savings and loan holding companies that—
 (1)are not engaged in significant nonbanking activities either directly or through a nonbank subsidiary;
 (2)do not conduct significant off-balance sheet activities (including securitization and asset management or administration) either directly or through a nonbank subsidiary; and
 (3)do not have a material amount of debt or equity securities outstanding (other than trust preferred securities) that are registered with the Securities and Exchange Commission.
 (b)ExclusionsThe Board may exclude any bank holding company or savings and loan holding company, regardless of asset size, from the revision under subsection (a) if the Board determines that such action is warranted for supervisory purposes.
 (c)Conforming amendmentSection 171(b)(5) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b)(5)) is amended by striking subparagraph (C) and inserting the following:
				
 (C)any bank holding company or savings and loan holding company that is subject to the application of appendix C of part 225 of title 12, Code of Federal Regulations (commonly known as the Small Bank Holding Company and Savings and Loan Holding Company Policy Statement)..